Citation Nr: 1522753	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for hypertension.

2.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for left lower extremity weakness (claimed as left side weakness).

3.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for low back pain.

4.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for hearing loss.

5.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for cervical spine disability.

6.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for depressive disorder, not otherwise specified.

7.  Whether a February 1994 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has not established that the correct facts were not before the RO at the time of the February 1994 rating decision, or that the RO incorrectly applied applicable statutory and regulatory provisions existing at the time with regard to claims of service connection for hypertension, left lower extremity weakness, low back pain, hearing loss, cervical spine disability, depressive disorder, or headaches.



CONCLUSION OF LAW

The February 1994 rating decision that denied service connection for hypertension, left lower extremity weakness, low back pain, hearing loss, cervical spine disability, depressive disorder, and headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Clear and Unmistakable Error (CUE)

The Veteran was originally denied service connection for left lower extremity weakness, low back pain, hearing loss, hypertension, cervical spine condition, depressive disorder, and headaches in a February 1994 rating decision.  The Veteran did not appeal that decision.  Generally, an unappealed rating decision becomes final within one year of its issuance.  38 C.F.R. § 20.1103.  An exception to this finality rule is when clear and unmistakable error (CUE) is found in the rating decision; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).
	
A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Below, the Board will discuss each of the Veteran's CUE claims in turn.

Hypertension

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision included evidence of hypertension.  In his September 2013 VA Form 9, the Veteran stated that he was diagnosed with hypertension at a February 1989 Medical Evaluation Board and at an October 1993 VA examination.  The October 1993 examination report shows the Veteran's self-reported history of high blood pressure, his current blood pressure readings (130/100 and 128/98), and his lack of current symptoms.  Hypertension was diagnosed.  

The February 1994 rating decision denied the Veteran's claim, concluding that "no chronic condition [was] diagnosed to have been incurred in or aggravated by service nor manifested to a compensable degree within one year of discharge."  It was specifically noted that the Veteran's service records, including a discharge examination, revealed no hypertension.  

In short, the evidence included a diagnosis of hypertension within a year of the Veteran's separation from military service, but no diagnosis of hypertension during military service.  Significantly, hypertension is considered a chronic disease, which means that manifestation of the disease to a compensable degree within a year of service separation warrants a presumption of service incurrence.  38 C.F.R. §§ 3.307, 3.309 (1993).  However, in this case it is debatable whether the Veteran's hypertension was compensable when he was seen in October 1993.  

The criteria for the award of a compensable rating for hypertension in 1994 required that diastolic pressures be predominantly 100 or more, or a history of such pressures with medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1993).  In the Veteran's case, he had one such reading and one where the diastolic reading was less than 100.  There was no indication that he was on medication for control.  Consequently, there was evidence on which an adjudicator could base a conclusion that any hypertension had not manifested itself to a compensable degree.  The conclusion to be drawn is that the outcome based on the facts then known was debatable.  This means that any error in adjudication was not clear and unmistakable.  

Left Lower Extremity Weakness

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision included evidence of a current left lower extremity condition.  Specifically, in his September 2013 VA Form 9, the Veteran notes that the February 1989 Medical Evaluation Board showed dragging of the left foot.  The February 1994 rating decision specifically addressed this record, but found no chronic condition based the absence of complaints at later examinations.

The Veteran's argument regarding CUE in the February 1994 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  Instead, the record shows that the RO did in fact consider the February 1989 Medical Evaluation Board and the rest of the available medical evidence before determining that service connection for left lower extremity weakness was not warranted.  Given the facts before the RO in February 1994, it is not undebatable that the Veteran had a current disability characterized by left lower extremity weakness, which is one of the requirements of service connection.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.

Low Back Pain

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision showed evidence of a current disability.  This rating decision denied service connection for low back pain noting that the service treatment records did not show a complaint or diagnosis of any chronic disease or traumatic injury to the back incurred in or aggravated by service.

In his CUE claim, the Veteran cited the October 1993 VA examination, showing point tenderness of his upper lumbar spine.  This orthopedic examination, however, was specifically considered in the February 1994 rating decision.  As such, there is no evidence that the correct facts, as they were known at the time, were not before the RO.  Moreover, this evidence does not dispute the RO's finding that there was no evidence of an in-service incurrence or aggravation of a chronic disease or traumatic injury to the back, which is another of the requirements of service connection.  Thus, the facts before the RO in February are not "undebatable" in showing that service connection for low back pain was warranted.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


Hearing Loss

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision showed a current hearing loss disability.  

The February 1994 rating decision denied service connection for hearing loss because he did not have hearing impairment sufficient to meet the pure tone and speech recognition criteria for a VA hearing loss disability.  In this regard, the Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability for VA purposes, however, was not established "when the thresholds for the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are all less than 40 decibels; the thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores using Maryland CNC Test are 94 percent or better."  38 C.F.R. § 3.385 (1993).  The October 1993 examination shows that the Veteran's left ear hearing was initially measured as significant to qualify as an impairment, but this was not duplicated on repeated testing.  Instead, his left ear hearing was shown to be slightly impaired under the Hensley criteria, but not to the degree required for a hearing loss disability for VA purposes.  Ultimately, the October 1993 examiner found that the Veteran's bilateral hearing was within normal limits.

Thus, the Veteran's argument regarding CUE in the February 1994 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The facts before the Board in February 1994 show some degree of left ear hearing loss.  However, in light of the requirements of 38 C.F.R. § 3.385, this does not show that service connection for hearing loss was undebatably warranted.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


Cervical Spine Condition

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision included evidence of a current cervical spine condition despite that rating decision's finding that "no chronic condition [was] incurred in or aggravated by service nor manifested to a compensable degree within one year of discharge."

In his September 2013 VA Form 9, the Veteran noted that the February 1989 Medical Evaluation Board showed complaints of neck pain and a small bone spur on C-7.  Nevertheless, this does not establish that the Veteran had a current cervical spine disability at the time of the February 1994 rating decision several years later.  The October 1993 examination provided in conjunction with that claim found a normal cervical spine without any evidence of degenerative change.

Thus, there is no evidence that the correct facts, as they were known at the time, were not before the RO.  Instead, the record shows that the RO did consider the February 1989 Medical Evaluation Board and the rest of the available medical evidence before determining that service connection for a cervical spine disability was not warranted.  While it might be debated whether the Veteran still had the bone spur when examined in 1993, the Veteran has not shown that it is undebatable that he had a current cervical spine disability at the time of the February 1994 rating decision, as required for service connection.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.

Depressive Disorder

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision included evidence of current depressive disorder.  In his September 2013 VA Form 9, the Veteran argues that he was diagnosed with depressive disorder at the October 1993 examination, within one year of discharge, and at the August 1989 Medical Evaluation Board.  The Board notes that depressive disorder is not a psychosis and is not otherwise listed among the chronic conditions entitled to presumptive service connection.  See 38 C.F.R. § 3.309(a) (1994).  Additionally, the August 1989 Medical Evaluation Board report does not show a diagnosis of depressive disorder or any other psychiatric condition.  It does contain diagnoses of physical conditions including the perhaps confusingly named post traumatic syndrome, which is not the same as the psychiatric condition of posttraumatic stress disorder.

The Veteran's remaining argument regarding CUE in the February 1994 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The Veteran essentially disputes the RO's weighing of the evidence.  Such an argument cannot support a claim of CUE.  Damrel, 6 Vet. App. at 245; see also Eddy v. Brown, 9 Vet. App. 52 (1996) (to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated).  In February 1994, the RO considered the medical evidence before it and determined that service connection for depressive disorder was not warranted.  When looking to the facts before the RO in February 1994, it is not "undebatable" that the Veteran's depressive disorder was attributable to his military service.  Damrel, supra.

Here, the Veteran is arguing that the RO weighed the evidence before it incorrectly in failing to grant service connection for depressive disorder.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have undebatably supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.

Headaches

The Veteran has alleged CUE in that he believes that the record at the time of the February 1994 rating decision included evidence of a current headache disability.  In his September 2013 VA Form 9, the Veteran noted that the February 1989 Medical Evaluation Board showed complaints of headaches.

The Veteran's argument regarding CUE in the February 1994 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The Veteran had not claimed a headache condition, but it was considered in the February 1994 rating decision because headaches were found at the time of the October 1993 examination.  Therefore, the Veteran's argument that his current headaches were not considered is flawed.  Essentially, the Veteran is disputing the RO's weighing of the evidence, which is insufficient to establish CUE.  Damrel, 6 Vet. App. at 245; see also Eddy, 9 Vet. App. 52.  In February 1994, the RO considered the medical evidence before it and determined that service connection for headaches was not warranted because the evidence did not show that a chronic headache condition was attributable to his military service.  This is not a showing that the correct facts, as then known, were not before the RO at the time of the February 1994 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.  As such, the Veteran's claim for CUE is denied.  Fugo, 6 Vet. App. at 43-44.


ORDER

The claims of CUE in the February 1994 denial of service connection for hypertension, left lower extremity weakness, low back pain, hearing loss, cervical spine disability, depressive disorder, or headaches are denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


